[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          JANUARY 25, 2007
                             No. 06-12595                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 05-00324-CR-J-25-MCR

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

JERMARL JAMES MCCOY,
a.k.a. Jemarl McCoy,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 25, 2007)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
      James A. Hernandez, appointed counsel for Jermarl James McCoy in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McCoy’s conviction and

sentence are AFFIRMED.




                                          2